Jenkins, J.
1. While liens in favor of landlords furnishing supplies arise by operation of law from the relation of landlord and tenant, whenever the landlord furnishes any of the articles enumerated- in section 3348 of the Civil Code of 1910, for the purpose named therein (Buxton v. Hickman, 18 Ga. App. 260, 89 S. E. 380), by the express provision of the statute this lien extends only to “the crops of the year in which such things are done or furnished.” Civil Code (1910), § 3348. .
2. This case was submitted to the trial judge without the intervention of a jury, upon an agreed statement of facts, which showed that the mule and other articles had been furnished by plaintiff during the year 1915, and that the lien which he sought to foreclose was upon the crops of the year 1916. The court did not err in sustaining the counter-affidavit of the defendant, although the agreed statement of facts showed also that the relation of landlord and tenant as between the parties extended over the year 1916 under a separate contract, and that the articles which had thus been furnished during the previous year were of necessity for making the crops of both the years 1915 and 1916.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.